                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:16-cv-466-GCM
                               (3:92-cr-270-GCM-10)

WALTER LITTLE, JR.,                       )
                                          )
                  Petitioner,             )
                                          )
vs.                                       )                          ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Respondent.             )
__________________________________________)

       THIS MATTER is before the Court on Petitioner’s Motion to Vacate, Set Aside or

Correct Sentence under 28 U.S.C. § 2255, (Doc. No. 1), and in light of Petitioner’s Supplemental

Memorandum, (Doc. No. 12), in which Petitioner concedes that his claim is time-barred.

Petitioner is represented by the of the Office of the Federal Public Defender of Western North

Carolina.

       Petitioner was found guilty in the underlying criminal case of conspiracy with intent to

distribute and to distribute heroin. See (3:92-cr-270, Doc. No. 76 at 6). Petitioner was sentenced

as a career offender to 360 months’ imprisonment. (Id.). The Fourth Circuit Court of Appeals

affirmed. United States v. Rashid, 139 F.3d 895 (4th Cir. 1998).

       In 1998, Petitioner filed a § 2255 Motion to Vacate that the Court denied, case number

3:98-cv-463. Little v. United States, 2001 WL 34610450 (W.D.N.C. June 26, 2001). The Fourth

Circuit affirmed, United States v. Little, 22 Fed. Appx. 155 (4th Cir. 2001), and the Supreme

Court denied certiorari, Little v. United States, 535 U.S. 950 (2002).

       In 2004, Petitioner filed a Motion for Reconsideration pursuant to Rule 60(b) of the

Federal Rules of Civil Procedure that the Court dismissed as an unauthorized second or

                                                 1
successive § 2255 petition, case number 3:05-cv-46. See also Little v. United States, 2010 WL

1506738 (W.D.N.C. April 14, 2010).

       On June 26, 2015, the Supreme Court held in Johnson v. United States that the residual

clause of the Armed Career Criminal Act (“ACCA”) – which covered any offense that

“otherwise involves conduct that presents a serious potential risk of physical injury to another” –

is “unconstitutionally vague.” 135 S.Ct. 2551, 2557 (2015). Based on that holding the Court

concluded that “imposing an increased sentence under the residual clause … violates the

Constitution’s guarantee of due process.” Id. at 2563. On April 18, 2016, the Supreme Court held

in Welch v. United States, 136 S.Ct. 1257, 1265 (2016), that Johnson is retroactively applicable

on collateral review to claims that the defendant was improperly sentenced as an armed career

criminal.

       On June 23, 2016, Petitioner filed the instant § 2255 Motion to Vacate through counsel

with the Fourth Circuit’s authorization, raising a Johnson claim. (Doc. Nos. 1, 2). In the § 2255

petition, Petitioner argued that his career offender sentence is illegal under Johnson because one

of his prior convictions no longer qualifies as a career offender predicate.

       On November 14, 2016, the Court placed the § 2255 proceedings in abeyance pending

the outcome of Beckles v. United States, Supreme Court No. 15-8455, in which the petitioner

argued that his career offender sentence was erroneously enhanced by an unconstitutionally

vague residual clause of U.S. Sentencing Guidelines § 4B1.2. (Doc. No. 5). On March 6, 2017,

the Supreme Court held in Beckles that “the advisory Guidelines are not subject to vagueness

challenges.” 137 S.Ct. 886, 890 (2017). The Court reasoned that, because the guidelines are not

mandatory, due process is not implicated. Beckles did not, however, resolve the question of

whether Johnson’s constitutional holding applies retroactively to those defendants, like



                                                 2
Petitioner, who were sentenced before United States v. Booker, 543 U.S. 220 (2005), when the

Sentencing Guidelines were mandatory rather than advisory.

       On May 31, 2017, the Court granted a motion to stay these proceedings pursuant to

United States v. Brown, No. 16-7056, in which the pre-Booker Sentencing Guidelines issue was

pending before the Fourth Circuit. On August 21, 2017, the Fourth Circuit decided United States

v. Brown, holding that Johnson does not apply to cases in which defendants were sentenced

under the pre-Booker Sentencing Guidelines. 868 F.3d 297 (4th Cir. 2017). The Fourth Circuit

denied rehearing en banc, United States v. Brown, 891 F.3d 115 (4th Cir. 2018), and the Supreme

Court denied certiorari, Brown v. United States, 2018 WL 2877128 (U.S. Oct. 15, 2018).

       On November 7, 2018, Petitioner filed a Supplemental Memorandum in light of the

Supreme Court’s denial of certiorari in Brown. (Doc. No. 12). In the Supplemental

Memorandum, Petitioner states that the parties agree that, based on the denial of certiorari,

Petitioner’s claim is foreclosed by Brown as untimely. As Petitioner concedes that his § 2255

petition is untimely, it will be denied and dismissed.

       Finally, the Court notes that Petitioner seeks and order from the Court granting a

certificate of appealability. Petitioner essentially contends that reasonable jurists would disagree

over the constitutionality of the Court’s denial of a motion to vacate as untimely in which a

petitioner raises a Johnson claim where the petitioner was sentenced pre-Booker. The Court

recognizes that Chief Judge Gregory wrote a dissent in the Fourth Circuit’s Brown decision

arguing that the petitioner there should be entitled to relief under Johnson and Beckles. The

Court also recognizes that Justice Sotomayor wrote a dissent in the Supreme Court’s decision

denying the petition for certiorari in Brown, in which Justice Ginsburg joined. Nevertheless, the

Court of Appeals’ decision in Brown is binding. Whether this Court or other reasonable jurists



                                                  3
may differ on whether Brown was correctly decided, it cannot reasonably be disputed that the

holding of Brown is binding on this Court and on subsequent panels of the Court of Appeals.

       As Brown is now settled law in this circuit, the Court declines to grant a certificate of

appealability in this action. The Court finds that the Petitioner has not made a substantial

showing of a denial of a constitutional right. See generally 28 U.S.C. § 2253(c)(2); see also

Miller-El v. Cockrell, 537 U.S. 322, 366-38 (2003) (in order to satisfy § 253(c), a “petitioner

must demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong”); (citing Slack v. McDaniel, 529 U.S. 473, 484-85

(2000)). Petitioner has failed to demonstrate both that this Court’s dispositive procedural rulings

are debatable, and that the Motion to Vacate states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85. As a result, the Court declines to issue a

certificate of appealability. See Rule 11(a), Rules Governing Section 2255 Proceedings in the

United States District Courts, 28 U.S.C. § 2255.

       IT IS THEREFORE ORDERED that Petitioner’s Motion to Vacate, Set Aside or

Correct Sentence under 28 U.S.C. § 2255, (Doc. No. 1), is DENIED and DISMISSED with

prejudice.

       IT IS FURTHER ORDERED that the Court declines to issue a certificate of

appealability.

       IT IS SO ORDERED.




                                  Signed: November 16, 2018




                                                   4
